Citation Nr: 0602157	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  99-13 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left ankle sprain 
residuals, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar degenerative disc disease (DDD) from January 23, 1992 
to April 5, 2004.

3.  Entitlement to a rating in excess of 40 percent for 
lumbar DDD from April 6, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1993 rating action that denied a rating in 
excess of 20 percent for low back strain with radicular 
symptoms, and increased the rating of the left ankle sprain 
residuals from 10 percent to 20 percent.  The veteran filed a 
Notice a Disagreement with each      20 percent rating in 
January 1994.  The RO issued a Statement of the Case (SOC) in 
February 1994, and the veteran filed a Substantive Appeal 
later that month. 

In March 1994, the veteran testified during a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  The RO issued a Supplemental SOC (SSOC) in July 
1994.  In February 1995, the veteran testified during another 
hearing before a hearing officer at the RO; a transcript of 
the hearing also is of record.  

By rating action of August 1998, the RO confirmed and 
continued the denials of ratings in excess of 20 percent each 
for the veteran's low back and left ankle disabilities.  The 
RO issued a "SOC" in February 1999.  In July 1999, the 
veteran requested a Board hearing in Washington, D.C.  By May 
2002 SSOC, the RO continued the denials of ratings in excess 
of 20 percent each for the low back and left ankle 
disabilities.  In September 2002, the veteran's 
representative notified the Board of the veteran's pending 
request for a Board hearing in Washington, D.C.  By letter 
subsequently in September 2002, the Board notified the 
veteran and his representative of a Board hearing that had 
been scheduled for him in Washington, D.C. for a date in 
December.  Prior to the hearing, the veteran's representative 
notified the Board in December 2002 that the veteran had 
"cancelled" his Board hearing request (which the Board 
construes as a withdrawal of the Board hearing request).

In August 2003, the Board remanded these matters  to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested development, 
the RO (as reflected in the November 2004 SSOC) increased the 
rating of the lumbar DDD from 20 to 40 percent, effective 
April 6, 2004; continued the denial of a rating in excess of 
20 percent for left ankle sprain residuals; and returned 
these matters to the Board for further appellate 
consideration.  

Inasmuch as a rating higher than 40 percent are available for 
lumbar DDD both before and after April 6, 2004, and the 
veteran is presumed to seek the maximum available benefit for 
it, claims for higher ratings for DDD (as reflected on the 
title page) remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's left ankle sprain residuals consist of mild 
osteoarthritis, with limited motion, pain, tenderness, and 
occasional inversion injuries; the veteran has subjectively 
complained of pain and stiffness that are relieved with 
medications and an ankle brace.  

3.  Prior to April 6, 2004, the veteran's lumbar DDD was 
productive of no more than moderate intervertebral disc 
syndrome with recurring attacks, and moderate limitation of 
spine motion; the condition did not produce incapacitating 
episodes requiring bed rest and treatment prescribed by a 
physician, or since September 23, 2002, any separately 
ratable neurological disability.

4.  Since April 6, 2004, the veteran's lumbar DDD has been 
productive of no more than severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
severe limitation of spine motion; the condition has not 
produced incapacitating episodes that require bed rest and 
treatment prescribed by a physician, or any separately 
ratable neurological disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left ankle sprain residuals are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005). 

2.  During the period from January 23, 1992 to April 5, 2004, 
the criteria for a rating in excess of 20 percent for lumbar 
DDD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5243, 5292, 5293 (2002 and 2005). 

3.  Since April 6, 2004, the criteria for a rating in excess 
of 40 percent for lumbar DDD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5243, 5293 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the November and December 1993 rating actions, the 
February 1994 SOC, the March 1994 RO letter, the July 1994 
SSOC, the February 1995 RO letter, the August 1998 rating 
action, the February 1999 "SOC," the August 1999 RO letter, 
the May 2002 SSOC, the August 2002 and February, March, and 
October 2004 RO letters, the November 2004 rating action and 
SSOC, the February 2005 RO letter, the June 2005 rating 
action, the August 2005 SSOC, and the November 2005 RO 
letter, the RO has variously notified the veteran and his 
representative were the legal authority governing entitlement 
to the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection therewith.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the February 2004 and February 2005 
RO letters, SOCs, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2004 and 2005 RO letters and the May 
2002 and November 2004 SSOCs specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The February 2004 RO letter 
specifically notified the veteran to furnish any evidence or 
information that he had that that pertained to his appeal, 
and the February 2005 RO letter requested him to provide any 
evidence that he had in his possession that pertained to his 
claims.  Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, the documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1993 rating action on 
appeal, inasmuch as the VCAA was not enacted until 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, several RO letters, 
SOCs, and SSOCs issued between 1993 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in August 2005 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
of the claims has been accomplished, and that no further 
action is needed to satisfy the duty to assist in connection 
with any claim on appeal.  The RO, on its own initiative as 
well as pursuant to the Board's remand, has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining voluminous VA hospital and outpatient records from 
1992 to 2005, and affording him comprehensive VA examinations 
in 1992, 1993, 1997, 2004, and 2005; reports of those 
examinations are of record and have been considered in 
adjudicating these claims.  Transcripts of the veteran's 1994 
and 1995 RO hearings have been associated with the record. 
1994 and 1998 Social Security Administration (SSA) disability 
determinations and underlying medical records have been 
obtained and considered in adjudicating these claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to any claim under 
consideration that has not been obtained.

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Also in connection with VA's duty to assist, the Board finds 
that the record presents no basis for further medical 
evaluation of either the left ankle low back.  In this 
regard, the Board points out that, in November 2004, the 
veteran contended that the April 2004 VA examination was 
inadequate, in that it had been performed by a physician's 
assistant.  Appellate review of the report of that 
examination discloses that it contains the veteran's 
complaints pertaining to the low back and left ankle; the 
examiner's review of the veteran's military and medical 
history pertaining to those disabilities; detailed current 
clinical findings, including X-rays; and diagnostic 
assessments.  Moreover, the examination report was reviewed 
by an attending VA physician.  Thus, the Board finds that the 
report of June 2004 examination,  considered in conjunction 
with reports of subsequent June 2004 and June 2005 VA 
examinations, along with other pertinent medical evidence, 
provides sufficient evidence to adequately and equitably 
adjudicate these claims. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of any of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Claims for Higher Rating

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.        See generally, 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Furthermore, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

A.  Left Ankle Sprain Residuals

Historically, service connection was granted for left ankle 
sprain residuals by rating action of January 1972, and a 
noncompensable rating was assigned from June 10, 1971 under 
the provisions of 38 C.F.R. § 4.71a, DC 5299.  By rating 
action of June 1993, the RO increased the left ankle rating 
to 10 percent under DCs 5299-5271, effective September 10, 
1992.  By rating action of May 1993, the RO assigned a 100 
percent temporary total rating (T/TR) under the provisions of 
38 C.F.R. § 4.30 from March 25 through April 1993; a 
schedular 10 percent rating was restored from May 1993.  By 
rating action of November 1993, the RO extended the T/TR 
through June 1993, and assigned a 20 percent schedular rating 
from July 1993.  The periods during which a T/TR was in 
effect have been excluded from consideration for increase 
under the schedular criteria.     

Under the criteria of DC 5271, marked limitation of ankle 
motion warrants a          20 percent rating.  20 percent is 
the highest rating available under that DC.

Under DC 5270, ankylosis of an ankle warrants a 20 percent 
rating if the ankle is fixed in plantar flexion at an angle 
of less than 30 degrees.  Higher ratings of 30 and        40 
percent are available for more severe ankylosis and 
deformity.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.   

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of 20 percent is not warranted for the veteran's left ankle 
sprain residuals, since measurable ankle range of motion has 
been consistently documented in the voluminous evidentiary 
record from 1992 to 2005.  

The veteran had 5/5 motor function in the left lower 
extremity on March 1992 VA examination.  November 1992 VA 
outpatient examination showed chronic left ankle pain and 
instability, and support in the forms of an ankle sleeve and 
an ace wrap were prescribed.  In January 1993, the assessment 
was longstanding lateral ankle instability.  The veteran 
underwent reconstructive left ankle surgery (Brostrom 
procedure) in March, and VA outpatient records document 
continuing post-surgical follow-up treatment and evaluation 
through June.  In late June, the veteran continued to have 
ankle joint pain with motion, but there was no instability, 
and the chronic lateral ankle instability was assessed to be 
resolved.  On August 1993 VA orthopedic examination, the 
veteran complained of left ankle pain and stiffness. On 
examination, there was no ankle swelling, but it was tender.  
Dorsiflexion was to 0 degrees, and plantar flexion to 35 
degrees.  Posture, as well as appearance and function of the 
feet, were normal, and no deformity was noted.  Gait was 
antalgic, and the veteran limped on the left lower extremity.  
The diagnosis was status-post left ankle sprain and surgery 
with residual pain and X-ray evidence of degenerative 
arthritis.    

On September 1993 VA outpatient evaluation, the veteran 
complained of left ankle pain and swelling with prolonged 
weight-bearing and activity.  Medication provided partial 
relief, and he wore an ankle brace when weight-bearing.  On 
examination, the ankle was tender, and dorsiflexion was to 0 
degrees and plantar flexion to        45 degrees.  The ankle 
was stable to varus/valgus stress.  In January 1994, left 
ankle dorsiflexion was to 10 degrees and patellar flexion to 
45 degrees.  The anterior drawer sign was negative.  

At the March 1994 RO hearing, the veteran testified that he 
used an air-type brace on his left ankle to ambulate more 
than 50 to 75 feet.

On April 1994 VA outpatient evaluation, the veteran 
complained of left ankle pain that was tolerable; medication 
provided good relief.  On examination, dorsiflexion was to 15 
degrees and patellar flexion to 45 degrees.  The anterior 
drawer sign was negative, and there was medial tenderness.  
The impression was that the veteran was progressing well 
status-post surgery.  In July, the veteran complained of some 
left ankle pain on occasion, but stated that he was getting 
along well with medications and an air splint.  On 
examination, dorsiflexion was to 0 degrees and patellar 
flexion to 45 degrees.  The anterior drawer sign was 
negative, and there was no crepitus.  There was minimal varus 
instability.  The impression was status post ankle 
reconstruction, stable on medications and an air splint.

An August 1994 SSA decision that found the veteran entitled 
to a period of disability and disability insurance benefits 
from March 1993 due to disabilities including left ankle 
degenerative joint disease.

On January 1995 VA outpatient evaluation, the veteran 
complained of left ankle pain, and swelling at times.  On 
examination, dorsiflexion was to 0 degrees and patellar 
flexion to 45 degrees.  There was no instability.      

During the February 1995 RO hearing, the veteran testified 
that his left ankle had begun to become unstable again

On September 1997 VA outpatient evaluation, the veteran 
complained of left ankle pain.  On examination, there was 
decreased ankle range of motion with pain; subtalar motion 
was painless.  X-rays showed degenerative changes of the 
ankle joint that had not advanced significantly since mid-
1996.  The radiologist's impression was mild degenerative 
change of the ankle joint.  A double upright brace was 
prescribed.  On neurological examination during VA 
hospitalization in December 1997, the veteran had a slight 
limp secondary to left ankle deformity.  

On mid-March 1998 examination by M. Samia, M.D., for a state 
disability determination, the veteran complained of 
persistent left ankle pain and weakness, for which he wore a 
brace.  He was able to do limited driving and standing.  On 
examination, right (sic) ankle dorsiflexion was to 10 
degrees, and plantar flexion was to 15 to 20 degrees.  The 
veteran was able to squat and rise without assistance, and 
gait was steady.  He could tandem-walk without a brace 
without noted difficulty.  The assessments included 
longstanding left ankle pain history, with subjective 
discomfort and decreased range of motion   

On late March 1998 VA outpatient evaluation, the veteran wore 
a double upright brace to control left ankle instability, and 
he was found to be doing fairly well with this brace.  On 
examination, dorsiflexion was to 0 degrees and patellar 
flexion to   30 degrees.  The anterior drawer sign was 
negative.  The was some ankle tenderness.

On September 1998 VA outpatient evaluation, the veteran was 
noted not to be wearing a left ankle brace.  On examination, 
dorsiflexion was to 0 degrees and patellar flexion to 25 
degrees, and there was no instability.  X-rays revealed mild 
postoperative osteoarthritis with no change since 1986.

On March 2000 VA outpatient examination, left lower extremity 
strength, dorsiflexion, and plantar flexion were each 5/5.  

On December 2003 VA outpatient evaluation, the veteran's left 
ankle was noted to be doing well on a current regimen.  

In a March 2004 statement, the veteran's wife stated that the 
veteran wore a shoe brace to steady his ankle, and that the 
ankle sometimes gave out on him when he walked without shoes.  

On April 2004 VA orthopedic examination, the veteran 
complained of left ankle pain, and reportedly had 
approximately 2 inversion injuries per week.  He wore high-
top shoes to try to stabilize the ankle on uneven ground, and 
used a cane for balance.  On examination, the veteran moved 
slowly, with an antalgic gait on the left.  On range of 
motion testing of the left ankle, dorsiflexion was to 10 
degrees and patellar flexion to 45 degrees, with pain 
throughout the entire range of motion.  Subtalar motion was 
full and painless.  The drawer sign was negative.  There was 
diffuse tenderness about the foot and ankle.  There was no 
ankylosis or deformities.  He was able to tip-toe and heel-
rise while holding onto the examination table.  The 
assessment was left ankle pain status post previous ankle 
fracture with mild osteoarthritis.  

On March and April 2005 VA outpatient evaluations, the 
veteran's left ankle was noted to be doing well on a current 
regimen.  In June 2005, the veteran moved all his extremities 
well.

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 30 percent rating for left ankle sprain residuals.  
In this regard, the Board notes that a rating under DC 5270 
for ankle ankylosis is not appropriate in this case, where 
the veteran has consistently objectively demonstrated 
measurable range of left ankle motion on numerous 
examinations over the years, and the April 2004 VA examiner 
specifically found that there was no ankylosis.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left ankle disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that, with even with consideration of the 
veteran's assertions as to his ankle pain and associated 
functional loss, the current 20 percent rating properly 
compensates him for the extent of his functional loss due to 
pain.  In reaching this determination, the Board has 
considered the veteran's complaints of ankle pain and 
swelling with prolonged weight-bearing and activity, but 
notes that medications and a brace have provided relief of 
symptoms, and he remains able to drive a car.  The most 
recent 2005 VA evaluations note that the veteran's left ankle 
was doing well on a current regimen.  On that record, there 
is no basis for the Board to find that, during flare-ups or 
with repeated activity, the veteran experiences any 38 C.F.R. 
§ 4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of a higher rating.   

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for left ankle sprain 
residuals must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Lumbar DDD

Historically, service connection was granted for lumbosacral 
strain by rating action of January 1972, and a noncompensable 
rating was assigned from June 10, 1971 under the provisions 
of 38 C.F.R. § 4.71a, DC 5295.  By rating action of July 
1992, the RO increased the rating for this low back 
disability, now characterized as low back strain with 
radicular symptoms, to 20 percent under DC 5293, effective 
January 23, 1992.  By rating action of November 2004, the RO 
increased the rating for this low back disability, now 
characterized as lumbar DDD with radicular symptoms, to 40 
percent under DC 5243, effective April 6, 2004.  By rating 
action of June 2005, the RO assigned a 100 percent T/TR under 
the provisions of 38 C.F.R. § 4.30 from January 14 through 
March 2005; a schedular 40 percent rating was restored from 
April 2005.  The period during which a T/TR was in effect has 
been excluded from consideration for increase under the 
schedular criteria.     

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, DC 5293.  The criteria for rating 
diseases and injuries of the spine, to include IVDS, were 
further changed, effective September 26, 2003.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  

As the RO has considered both the former and revised 
applicable criteria in evaluating the veteran's lumbar DDD, 
and furnished him notice of the revised criteria in the 
November 2004 SSOC, there is no due process bar to the Board 
also considering the former and revised criteria 

Under the criteria of former DC 5293 (as in effect prior to 
September 23, 2002), a 20 percent rating is assignable for 
moderate IVDS with recurring attacks.  A          40 percent 
rating requires severe IVDS with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
IVDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under the criteria of former DC 5292 (as in effect prior to 
September 26, 2003), moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.      A 40 percent 
rating requires severe limitation of motion.  38 C.F.R. Part 
4, DC 5292.  A 40 percent rating is the highest rating 
available under DC 5292.

Under the criteria of former DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warrants a 40 percent rating.       A 50 
percent rating requires fixation at an unfavorable angle.  
38 C.F.R. § 4.71a,     DC 5289.

Effective September 23, 2002, the criteria of DC 5293 was 
changed.  Under the revised criteria, IVDS is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Under the revised criteria, a 20 percent rating 
is assigned with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  The General Rating Formula for 
diseases and injuries of the spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

1.  Period prior to April, 6, 2004

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 20 
percent for the veteran's lumbar DDD is not warranted under 
any provision of either the former or revised applicable 
criteria during the period prior to April 6, 2004.  

Turning first to the former criteria, the Board finds that at 
no time during the period prior to September 23, 2002 do the 
clinical findings show severe IVDS with recurring attacks 
with intermittent relief such as to warrant a 40 percent 
rating under former DC 5293, severe limitation of lumbar 
spine motion such as to warrant a     40 percent rating under 
DC 5292, or ankylosis of the lumbar spine such as to warrant 
a 40 percent rating under DC 5289.  

While the veteran complained of back pain, and some milder 
left leg radicular pain and occasional numbness on March 1992 
VA examination, his sharp radicular left leg pain had 
resolved since a November 1990 lumbar laminectomy.  On 
current examination, forward and lateral flexion were to 30 
degrees each, backward extension was full, and the veteran 
walked on toes and heels without difficulty.  Straight leg 
raising was positive at 75 degrees bilaterally, and deep 
tendon reflexes were absent at the ankles, but lower 
extremity motor function was 5/5, and sensation was intact to 
light touch.  X-rays of the lumbosacral spine revealed slight 
narrowing of L5-S1 with minimal narrowing at the L4-5 
intervertebral disc spaces.  The normal lordotic curve was 
fairly well maintained.  The diagnosis was residual chronic 
low back pain with radicular symptoms status post lumbar 
laminectomy.   

The veteran's posture was normal on August 1993 VA 
examination.  

During the March 1994 RO hearing, the veteran testified that 
his back pain radiated into both legs and prevented him from 
bending and carrying heavy weight.

The August 1994 SSA decision that found the veteran entitled 
to a period of disability and disability insurance benefits 
from March 1993 due to disabilities including pain and other 
residuals of back surgery.  

During the February 1995 RO hearing, the veteran testified 
that he was forced to retire from his job as a policeman 
because of his service-connected disabilities including the 
back.  

While, in October 1997, the veteran was seen in the VA 
outpatient clinic with complaints of an exacerbation of 
longstanding back pain after twisting his back while on a 
stairwell, he was treated with medications with good results.  
On neurological evaluation during VA hospitalization in 
December, sensation was intact, and gait normal.  Deep tendon 
reflexes were 3+ throughout, plantar reflexes were downgoing, 
and Achilles reflexes were 1+ bilaterally.  

On March 1998 examination by Dr. Samia for a state disability 
determination, the veteran complained of persistent low back 
pain that was worse with bending and twisting-type activity, 
but that had been relieved by previous surgery.  He was noted 
to be able to do limited driving and standing.  On 
examination, the veteran moved about the room and on and off 
the examination table without noted difficulty, but with some 
subjective low back discomfort when going from a lying to a 
sitting position.  Although there was subjective tenderness 
on palpation of the paralumbosacral region with decreased 
range of motion, specifically, forward flexion to 20 degrees, 
backward extension to 10 degrees, and lateral flexion from  
15 to 20 degrees, the veteran was able to sit down in a 
chair, bend over to remove a left lower extremity brace, and 
sit on the examination table without noted difficulty.  
Moreover, he was able to squat and rise without assistance, 
and gait was steady.  Heel and toe standing was appropriate, 
and the Romberg sign was negative.  Deep tendon reflexes were 
1+ bilaterally, and the veteran could tandem-walk without a 
brace without noted difficulty.  Lumbar X-rays revealed 
chronic degenerative disc changes at L5-S1, an asymmetric 
transitional vertebra at the lumbosacral junction, and mild 
anterior spondylosis in the thoracolumbar spine.  

An April 1998 SSA disability determination found the veteran 
entitled to continuing disability benefits primarily due to 
discogenic and degenerative back disorders.

August 1998 VA electromyographic and nerve conduction studies 
were abnormal, with the most minimal electrophysiologic 
evidence of a mild active right S-1 radiculopathy.  September 
1998 VA lumbar spine magnetic resonance imaging (MRI) 
revealed a status post partial hemilaminectomy at L4-5 with 
posterior spurring at that level, but no evidence of 
recurrent disc herniation.  There was moderate to severe 
central spinal stenosis with central disc herniation at L3-4 
that protruded centrally and superiorly.  There was a 
somewhat transitional lower lumbar vertebral body at L-5 with 
DDD at that level with mild spurring and disc bulge eccentric 
to the left side.  Outpatient examination showed 5/5 motor 
strength in the lower extremities bilaterally.  Examination 
in October showed mild lumbar tenderness and no neurological 
focal findings.  There was pain with active back range of 
motion.  In December, the veteran complained of some pain 
radiating from the back down the posterior aspect of the 
right leg into the foot, which had been conservatively 
managed with medications and a muscle relaxant.  On 
examination, motor testing was 5/5 in the lower extremities, 
and sensation was intact to light touch.  Gait was mildly 
antalgic.  On range of motion testing, forward flexion was 
decreased.  In June 1999, the veteran complained of 
persistent pain in the right buttock and down the posterior 
aspect of the right leg down to the ankle when driving.  On 
examination, motor testing was 5/5 in the lower extremities.     

In early October 1999, the veteran was hospitalized at a VA 
medical facility for an L-3 through S-1 laminectomy and 
bilateral foraminotomies for stenosis.  Postoperatively he 
had full strength in both lower extremities, and 3 days 
postoperatively he was ambulating with minimal difficulty.  
The diagnosis was L-3 through S-1 canal and bilateral 
foraminal stenosis.  However, postoperative follow-up 
outpatient records showed 5/5 bilateral lower extremity 
strength in all muscle groups in mid-October, and sensation 
was intact to light touch.  In November, bilateral lower 
extremity strength was 5/5 in all muscle groups, and the 
veteran was noted to be doing well and walking a half-mile 
per day.  

On February 2000 VA outpatient evaluation, the veteran 
reported that his low back pain was better, and did not 
radiate as far down as prior to surgery.  The impression was 
that he was stable postoperatively but with some evidence of 
recurrent residual pain.  In March, he continued to require 
narcotic pain medications at times.  On examination, lower 
extremity strength was 5/5 on the left and 4+/5 on the right.  
Reflexes were 2+ bilaterally.  There was no tenderness to 
direct palpation over the spine.  The assessment was spinal 
disc disease/degenerative arthritis with severe and disabling 
pain post-surgically.  In April, a review of recent MRI 
indicated that L4-5 had re-stenosed.  In August, the veteran 
complained of persistent leg discomfort, but prescribed 
medication worked very well for him.  In September, the 
veteran complained of bilateral leg pain that limited his 
activity.  In mid-November, he complained of back pain that 
radiated into the right leg that felt like an electric shock 
with numbness and tingling.  The pain was worse with sitting 
and improved with walking.  On examination, deep tendon 
reflexes were 1+ in the lower extremities bilaterally.  Gait 
was normal but antalgic, but the veteran used no ambulatory 
assistance devices.  Straight leg raising was positive.  In 
late November, the back pain was noted to be preventing the 
veteran from having a sexual relationship with his wife.  On 
examination of the back, there was no point tenderness.  
Strength was decreased in the left leg due to pain.  

On June 2001 VA outpatient evaluation, a recent steroid 
injection was noted to have been helpful for the veteran's 
back pain.  On current examination, there was no pain to 
palpation of the lower back.  The assessment was that the 
veteran was doing quite well overall, and he himself rated 
his current overall well-being at 90/100.  In September, the 
veteran was seen after a motor vehicle accident in which he 
was a restrained passenger.  He complained that his baseline 
back pain had worsened and interfered with his sleep.  On 
examination, heel and toe walking was preserved, and there 
were no motor deficits.  The impression was chronic back pain 
exacerbated by motor vehicle accident, with no evidence of 
neurological compromise.  In November, the veteran was seen 
with complaints of increased back pain with weakness and 
numbness in the left leg.  However, he was able to walk.  On 
examination, gait was antalgic, the veteran was unable to toe 
and heel walk, and he used a cane.  He could stand on his 
heels.  Neurological testing showed full strength in the 
hamstrings and quadriceps on the right, and there were no 
abnormal reflexes.  The assessment was acute back pain flare.  
In February and June 2002, the veteran reported that his 
medication regimen for chronic back pain was working very 
well.  In June, he was noted to have weaned himself off some 
medication due to improved back pain, with good effect.        

Neither do the clinical findings from September 23, 1992 to 
April 5, 2004 show severe IVDS with recurring attacks with 
intermittent relief such as to warrant a     40 percent 
rating under former DC 5293; incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months such as to warrant a 40 percent 
rating under revised DC 5293; severe limitation of lumbar 
spine motion such as to warrant a 40 percent rating under DC 
5292; or ankylosis of the lumbar spine such as to warrant a 
40 percent rating under DC 5289.  Although the veteran 
complained of back pain on November 2002 VA outpatient 
examination, neurological testing showed intact sensation 
over the lower extremities.  In February 2003, he received an 
injection of medication to the low back, with resolution of 
back pain following the injection.  In July, he reported 
receiving benefit from the pain regimen for his chronic back 
pain.  In early September, he received an injection of 
medication for back pain.  There is no evidence that the 
veteran's lumbar DDD produced incapacitating episodes that 
required bed rest and treatment prescribed by a physician, or 
since September 23, 2002, any separately ratable neurological 
disability.

In addition, the clinical findings from September 26, 2003 to 
April 5, 2004 do not show findings that would warrant a 40 
percent rating under DC 5243.  On October 2003 VA outpatient 
evaluation, the veteran's chronic low back pain control was 
noted to be adequate on current regimens. Musculoskeletal 
examination showed full range of motion in all joints.  
Sensation was intact in all extremities, reflexes were 2+/2+, 
and strength 5+/5+.  In December, the veteran's chronic low 
back pain control was noted to be adequate on current 
regimens, and he received an injection of medication for 
persistent back pain.  

In a March 2004 statement, the veteran's wife noted that he 
received an injection of medication in his back approximately 
once every 3 or 4 months, but relief of pain only lasted 
about 4 to 6 weeks before returning.  She stated that he 
could no longer attend church services because he could not 
sit for prolonged periods; that he even had pain sitting at 
the dinner table; that he had to give up all of his hobbies, 
and could no longer do home repairs; that he could not pick 
up his 3-year-old grandson; that he could barely walk 
downhill to his workshop; and that the back pain had caused 
him sexual dysfunction.     

The clinical findings prior to April 6, 2004 show no more 
than moderate IVDS with recurring attacks or moderate lumbar 
spine limitation of motion, thus warranting no more than a 20 
percent rating under former DCs 5293 or 5292, respectively.  
Inasmuch as measurable lumbar spine range of motion has been 
consistently documented during that period, a 40 percent 
rating for lumbar spine ankylosis is not warranted under the 
criteria of former DC 5289.  Moreover, the clinical findings 
since September 23, 2002 include no evidence that the 
veteran's lumbar DDD produced incapacitating episodes that 
required bed rest and treatment prescribed by a physician, 
thus warranting no high rating under revised DC 5293.  
Lastly, the clinical findings since September 26, 2003 do not 
show findings that warrant more than a 20 percent rating 
under DC 5243 or any provision of the General Rating Formula 
for diseases and injuries of the spine.

2.  Period since April 6, 2004

The Board also finds that, since April 6, 2004, a rating in 
excess of 40 percent is not warranted for lumbar DDD under 
any former or revised rating criteria.  With respect to the 
former criteria, the Board notes that the veteran has already 
been assigned the maximum schedular rating under former DC 
5292 for limitation of motion, as a result of which further 
consideration of that DC is unnecessary.  Moreover, clinical 
findings on the April and June 2004 and June 2005 VA 
examinations show that the veteran retains a measurable range 
of lumbar spine motion, indicating that he does not have 
spinal ankylosis.  Hence, the Board finds no basis for a 
rating under former DC 5289 or revised DC 5243 for lumbar 
spine ankylosis.  

A 60 percent rating is also not warranted under former DC 
5293 (as in effect prior to September 23, 2002), as 
pronounced IVDS (with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief) has not been demonstrated.  
Although on April 2004 VA examination the veteran complained 
that his back disability limited his ability to lift, twist, 
and bend, put on his shoes, stand longer than          10 
minutes, and walk a couple of blocks, injections of 
medication approximately once every 4 months temporarily 
relieved his pain.  On examination, the veteran moved slowly 
and deliberately but independently with an antalgic gait on 
the left, and had mild difficulty removing his socks and 
shoes.  He was able to tiptoe and heel-rise while holding 
onto the examination table.  He naturally stood in               
10 degrees of trunk flexion, and could flex to 20 degrees, 
but could not extend beyond this, and he had back pain on 
initiation of back motion.  Lateral flexion was to 10 degrees 
with pain bilaterally.  While on testing of the deep tendon 
reflexes there was only a trace left ankle jerk and a left 
knee jerk was not elicited, the right knee and ankle jerks 
were 2+.  The veteran did not comply well with strength 
testing, but he appeared to have 4/5 strength throughout 
except for the left extensor hallucis longus, which was 0/5, 
and sensation was intact to light touch.  There was full, 
painless range of motion of the hips, and reverse straight 
leg raising to neutral produced back pain.  Lumbar spine X-
rays revealed a question of mild right lower thoracic 
scoliosis, and the assessment was severe lumbar DDD and 
lumbar stenosis.  Based on the veteran's 2 back surgeries and 
regular injections and use of other medication, the examiner 
opined that his lumbar spine disability was severe with 
intermittent relief.  

On June 2004 VA neurological examination, the examiner 
commented that the veteran had symptoms of severe low back 
pain radiating down the legs (a pattern consistent with 
sciatica), as well as symptoms of numbness in the ankles and 
feet, weakness requiring walking with a cane, and slow 
arising from low chairs.  He also commented that the veteran 
was unable to get any significant relief from his pain, even 
with multiple medications.  On examination, he had severely 
limited range of back motion, and objective evidence of 
severe paraspinal muscle spasms, but there was no reversal of 
the lumbar lordosis on forward flexion.  Straight leg raising 
exacerbated the back pain, but there was no radiation.  There 
was decreased sensation to pinprick in a patchy fashion over 
the distal lower extremities (not corresponding to a single 
dermatome), and atrophy of the intrinsic foot muscles.  Power 
testing was compromised by pain, but the veteran had at least 
anti-gravity strength throughout the lower extremities.  
There was a normal right knee jerk reflex, but no left knee, 
hamstring, or ankle jerks.  Although the doctor concluded 
that the veteran had subjective and objective evidence of 
very severe multi-level lumbar radiculopathy, and 
characterized his back disability as "pronounced" with 
little intermittent relief, the Board finds that this 
characterization, alone, does not entitle the veteran to a 60 
percent rating under former DC 5293, which contemplates 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief-
symptoms that were specifically ruled-out on clinical 
examination of April 2004 (where the examiner found present 
ankle jerks, and opined that the veteran's lumbar spine 
disability was only severe with intermittent relief), and 
subsequently from August 2004 to June 2005 (consistently 
noting present and symmetrical ankle jerks and, in June 2005, 
no spasm or other specific neurological abnormalities other 
than decreased pinprick sensation over the right leg.). 

On August 2004 VA outpatient evaluation, the veteran stated 
that injection of medication in June had somewhat relieved 
his back pain, and he felt that that and other medications 
had helped his pain.  On current examination, the lumbar 
spine was tender to palpation, but there was no numbness or 
tingling of the feet, and the veteran was noted to be 
sleeping well.  On September neurosurgical evaluation, the 
veteran complained of pain radiating down both legs, but 
motor examination was 4/5, and although the right patellar 
reflex was decreased, they were present and symmetrical in 
the ankles.  Lumbosacral spine X-rays revealed a Grade I 
anterior spondylolisthesis of L-3 on L-4, and degenerative 
retrolisthesis of L- on L-3, which did not change appreciably 
during a flexion-extension maneuver.  On November outpatient 
evaluation, the veteran reported a good relationship with his 
wife of       35 years that he characterized as "best 
friends," but it was no longer a sexual relationship 
secondary to an illness of hers.  The veteran's chronic low 
back pain control was noted to be adequately controlled on 
current regimens.  

On early January 2005 VA neurosurgical examination, the 
veteran complained of low back pain radiating down both lower 
extremities, which pain was increased by prolonged sitting or 
standing and was relieved by change of position and 
medications.  The veteran stated that he was satisfied with 
his current pain management regimen.  Motor examination was 
4/5, and although the right patellar reflex was decreased, 
they were present and symmetrical in the ankles.  The 
diagnosis was lumbar stenosis and anterolisthesis.  The 
veteran underwent           L3-5 lumbar decompression and 
fusion at a VA medical facility in mid-January 2005, and VA 
outpatient records document continuing post-surgical follow-
up treatment and evaluation through March.  

On April 2005 VA outpatient evaluation, the veteran was noted 
to have discontinued narcotic medication post surgery, as he 
no longer required it.  His chronic low back pain control was 
noted to be adequately controlled on current regimens.  In 
May, the veteran reported improvement in his back pain.

On June 2005 VA orthopedic examination, the veteran reported 
improvement of his back pain and radiculopathy post-
surgically, but he still had some pain radiating down the 
right leg and pain that was aggravated by prolonged sitting, 
lying in one position, driving, and any situation involving 
back motion.  Prescribed medication provided some relief.  
The examiner noted that the veteran's back pain was of a 
constant nature without specific flare-ups, and he did not 
anticipate any additional functional impairment.  The veteran 
ambulated painfully using a cane.  On current examination, 
forward flexion was to 20 degrees, backward extension and 
lateral flexion to 10 degrees each, and rotation to 25 
degrees bilaterally.  Pain began at the resting position and 
became maximum at all maximum ranges of motion.  On 
neurological examination, repetitive use caused no change in 
the appearance of pain, but following this forward flexion 
was limited to 10 degrees, without changes in ranges of 
motion otherwise.  There was marked tenderness over the 6-
inch surgical scar, but no other weakness or spasm. There was 
loss of the normal lumbosacral spine curvature, but no fixed 
deformity.  There was still decreased pinprick sensation over 
the right leg, but otherwise no specific neurological 
abnormalities.  The diagnosis was status post L4-5 fusion and 
L3-5 laminectomy with radiculopathy.

The Board also finds that, since April 6, 2004, a higher 
rating is not warranted under the revised criteria of DC 
5293/5243, as IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a  60 percent rating have not been demonstrated.  
The pertinent evidence for consideration includes the 
abovementioned April 2004 VA examination report, in which the 
examiner commented that the veteran could certainly have 
incapacitating episodes of several weeks' duration with his 
back, and daily back-pain-limiting activities as well.  
However, the June 2004 VA neurological examiner commented 
that no physician had prescribed bedrest for the veteran for 
periods of greater than  4 weeks in the past year, as a 
result of which he did not meet the definition of an 
"incapacitating episode."

Lastly, the Board notes that there is no objective evidence 
of any separately rate neurological abnormalities associated 
with the veteran's lumbar DDD at any time since September 26, 
2003.  In this regard, the Board has reviewed the June 2004 
and June 2005 VA neurological examination reports, and notes 
that no physician has found any such condition, to 
specifically include bowel or bladder impairment-as noted in 
the rating criteria-that is a manifestation of the service-
connected low back disability.

3.  Conclusion

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional low 
back disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that, with, even with consideration of the veteran's 
assertions as to his low back pain and associated functional 
loss, the current percent ratings properly compensate him for 
the extent of his functional loss due to pain.  In reaching 
this determination, the Board has considered the June 2005 VA 
orthopedic examiner's notation that the veteran's back pain 
was of a constant nature without specific flare-ups or any 
additional functional impairment.  Although repetitive use 
caused a small additional limitation of forward flexion, 
there were no other changes in ranges of back motion. On that 
record, accordingly, there is no basis for the Board to find 
that, during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly, pain-that is so disabling as to warrant 
assignment of any next higher rating under either DC 5243 or 
5293.   
 
For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent prior to April 6, 2004 and a rating 
in excess of 40 percent since April 6, 2004 for lumbar DDD 
are not warranted under any pertinent provision of the rating 
schedule, and each claim must thus be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 20 percent for left ankle sprain 
residuals is denied.

A rating in excess of 20 percent for lumbar DDD, during the 
period from January 23, 1992 to April 5, 2004 is denied.

A rating in excess of 40 percent for lumbar DDD, during the 
period since April 6, 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


